PER CURIAM.
Dade County School Board (“School Board”) appeals an adverse final judgment in an automobile negligence case brought by plaintiff Victor Garcia (“Garcia”). We reverse.
Without addressing in depth the rather basic facts in this case, suffice it to say that we conclude the trial court abused its discretion in bifurcating the trial, excluding impeachment testimony, and in failing to grant a new trial after evidence was presented that the jury improperly arrived at a quotient verdict. See Madsen, Sapp, Mena, Rodriguez & Co., P.A. v. Leaman, 686 So.2d 780 (Fla. 4th DCA 1997); Newalk v. Florida Supermarkets, Inc., 610 So.2d 528 (Fla. 3d DCA 1993); Del Monte Banana Co. v. Chacon, 466 So.2d 1167 (Fla. 3d DCA 1985); Travelers Express, Inc. v. Acosta, 397 So.2d 733 (Fla. 3d DCA 1981). Accordingly, the final judgment is reversed with directions to grant a consolidated new trial on the issues of liability and damages.
Reversed and remanded for a new trial.